RESPONSE TO AMENDMENT

Claims 1 and 3-12 are pending in the application.  Claim 2 has been cancelled.


REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 8, “greater than 1.5 10-4” should read “greater than 1.5 x 10-4”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti (U.S. Pat. Pub. 2012/0064304).
Regarding claims 1 and 3, Bharti teaches an adhesive composition (second exemplary adhesive composition, Paragraph [0063]) comprising: at least one low molecular weight polyisobutylene polymer having a weight average molecular weight of about 75,000 or lower (second polyisobutylene, Paragraph [0064]); at least one high molecular weight polyisobutylene polymer having a weight average molecular weight of about 120,000 or higher (first polyisobutylene, Paragraph [0064]); and optionally, at least one tackifier (Paragraph [0059]).  Bharti further teaches wherein the weight percent of components is: 1-90% low molecular 10-50 wt%, second polyisobutylene, Paragraph [0064]), 1-80% high molecular weight polyisobutylene (50-90 wt%, first polyisobutylene, Paragraph [0064]), and 1-60% tackifier (0-10 wt%, Paragraph [0060]).
Bharti fails to teach wherein the composition has a 60° C/5 minute creep compliance greater than 1.5×10−4.  However, the weight percentages of the components in Bharti significantly overlaps the claimed ranges, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the composition of Bharti to have a 60° C/5 minute creep compliance greater than 1.5×10−4.
Additionally, in Paragraph [0018] of the published instant specification, Applicant states that rheology modifiers, such as plasticizers or oils may be used, for example, mineral oil, naphthenic oil, and paraffin and that the benefit of using a plasticizer/oil in combination with a tackifier is that it allows one to reduce the glass transition temperature of the composition.  This imparts higher flow characteristics to the composition which leads to a higher creep compliance.
Bharti also teaches including a softening agent, such as paraffin, to adjust the viscosity to lower the glass transition temperature of the composition (Paragraphs [0103]-[0104]).  Based on this, it would further have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the composition of Bharti to have a 60° C/5 minute creep compliance greater than 1.5×10−4.
Regarding claim 4, Bharti teaches wherein the adhesive composition is an optically clear adhesive composition (Paragraph [0016]).
Regarding claim 5, Bharti teaches wherein the tackifier is non-hydrogenated or hydrogenated aliphatic hydrocarbon tackifier (Paragraph [0086]).
Paragraph [0105]; UV absorbents are UV blocking agents).
Regarding claim 7, Bharti teaches wherein the thickness of the adhesive is 0.001-1 mm (12.5 micrometers to 500 micrometers = 0.0125-0.5 mm, Paragraph [0110]).
Regarding claim 8, Bharti teaches wherein the composition is not crosslinked (The adhesive compositions can be cured using a multifunction monomer, Paragraph [0093], but it is not required; therefore, the composition can be not crosslinked; Paragraph [0156]).
Regarding claim 9, Bharti teaches wherein the composition is coated on a substrate (Paragraph [0111]).
Regarding claim 10, Bharti teaches wherein the composition is positioned between two substrates (Paragraph [0117]).
Regarding claim 11, Bharti teaches wherein one or more of the substrates is a release liner (Paragraph [0114]).
Regarding claim 12, Bharti teaches wherein one or more of the substrates is an optical film, a display unit, a touch sensor, or a lens (Paragraphs [0123]-[0124]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed October 7, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that as shown in the Declaration of Vasav Shani, not all compositions that fall within the compositional ranges recited in claim 1 will have a 60° C/5 minute creep compliance greater than 1.5×10−4 and that even though the compositions of Bharti may be −4.
	The Declaration of Vasav Sahni (“Sahni Declaration”) is not commensurate in scope with the claims.  In claim 1, no weight percentages are claimed so the compositional ranges are no limited.  The Sahni Declaration shows that not all compositional ranges are able to obtain the claimed creep compliance so the Declaration is not commensurate in scope with claim 1.  Furthermore, while claim 3 somewhat limits the ranges of the claimed components, the Shani Declaration shows that not all of the compositional ranges in claim 3 are able to obtain the claimed creep compliance so the Declaration is not commensurate in scope even when weight percentage ranges are claimed.  For example, in claim 3, Applicant claims the weight percentage of the components is: 1-90% low molecular weight polyisobutylene, 1-80% high molecular weight polyisobutylene, and 1-60% tackifier; however, the Shani Declaration shows, in Comparative Example 3, when the weight percentage of the components is 5% low molecular weight polyisobutylene, 80% high molecular weight polyisobutylene, and 15% tackifier and in Comparative Example 5, when the weight percentage of the components is 15% low molecular weight polyisobutylene, 80% high molecular weight polyisobutylene, and 5% tackifier that the claimed creep compliance is not able to be met.  As such, the Shani Declaration is not commensurate in scope with the claims.  Additionally, none of the Comparative Examples are the same composition as examples in Bharti so the Shani Declaration is also not commensurate in scope with the prior art.  Therefore, Applicant’s arguments are deemed unpersuasive.
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
January 5, 2022